Opinion op the Court.
ALTHOUGH the decree first, pronounced by the circuit court, in favor of the validity of the plaintiffs’ claim, was reversed by the decree of this court, yet, as by this court’s decree the plaintiffs’ claim was sustained for all the land comprehended by the decree of the circuit court, and upon which rents and improvements were afterwards assessed by the commissioners appointed under the law concerning occupying claimants,, it was correct in the commissioners to make the charge in favour of the plaintiffs for rents, commence at the date at which the circuit court first pronounced a decree in favor of the validity of the .plaintiffs’ claim; as. *471was bol den by this court, in the case of Webb vs. Galoway's heirs, 2 Marshall Rep. 485.
It was consequently incorrect m the court below to curtail the charge contained in the commissioners’ report for rent, so as to make the rent commence from the date of the decree which was pronounced by the circuit court after the cause returned from this court.
The judgment and proceedings subsequent to the commissioners’ report, must, therefore, he reversed with costs, the cause remanded to the court below, and a judgment there entered on the report in conformity to this opinion.